Citation Nr: 1735638	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  07-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder impingement and degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain and degenerative joint disease for the period prior to March 10, 2016, and in excess of 20 percent beginning on March 10, 2016.  .

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hip chronic bursitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Anchorage, Alaska.

During the current appeal, and specifically in June 2010, the Veteran testified at a Board videoconference hearing by a Veteran's Law Judge other than the undersigned.  A transcript of this proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 
38 C.F.R. § 20.707 (2016).  In December 2010, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  By response received in December 2010, the Veteran indicated that he did not wish to appear at another Board hearing.  Accordingly, the appeal has been reassigned to the undersigned Veterans Law Judge for adjudication.  38 C.F.R. § 19.3(b).

In March 2011 and December 2013, the Board remanded the issues on appeal.  For the reasons discussed below, further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  Stegall v. West, 11 Vet. App. 268 (1998). 

A subsequent March 2016 rating decision assigned an increased rating of 20 percent for cervical strain and degenerative joint disease effective March 10, 2016.  Thereafter, in an October 2016 rating decision the RO assigned an increased rating of 20 percent for right shoulder impingement and degenerative joint disease effective June 1, 2006.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  These issues remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The issues of lumbosacral degenerative joint disease, left hip chronic bursitis, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder symptoms have not more nearly approximate limitation of motion of the arm at the shoulder level at any time during the appeal period.

2.  Prior to March 10, 2016, flexion of the cervical spine more nearly approximated between 30 and 45 degrees but was not 15 degrees or less and there was no ankylosis of the entire cervical spine.

3.  Since May 10, 2016, the Veteran's cervical spine disability more nearly approximated forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating in excess of 20 percent for right shoulder disability have not all been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201 (2016).

2.  Prior to May 10, 2016, the criteria for an initial rating in excess of 10 percent for a cervical spine disability have not all been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a,, 4.71a, Diagnostic Code 5242 (2016).

3.  Since May 10, 2016, the criteria for a higher rating in excess of 20 percent for a cervical spine disability have not all been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  


A.  Right shoulder Impingement and Degenerative Joint Disease

By way of background, in an October 2006 rating decision, the RO granted service connection for a right shoulder disability and assigned a 10 percent disability rating effective June 1, 2006, the day following separation from active duty.  Thereafter, in an October 2016 rating decision, the RO granted an increased rating to 20 percent effective June 1, 2006.  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5201, applicable to the Shoulder and Arm.  38 C.F.R. § 4.71a, DC 5201.  DC 5003 provides that arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When such limitation of motion is noncompensable, a rating of 10 percent is warranted for limitation of motion.  

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major and minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  The maximum schedular ratings of 40 and 30 percent are warranted for limitation of motion of the major and minor arms, respectively, to 25 degrees from the side.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71, Plate I.

Additionally, the Veteran's disability was previously rated under DC 5201-5024.  Diseases rated under DC 5024 are rated based on limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis is rated under DC 5003, which also provides for rating on the basis of limitation of motion of the specific joint involved.

The evidence including the November 2005, November 2009, and March 2016 VA examinations reflect that the Veteran is right handed (and ambidextrous, as indicated on the November 2005 examination report) and his right shoulder is therefore the major extremity.  38 C.F.R. § 4.69.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran's service treatment records show that in August 2003 he injured his shoulder when a brick pillar fell on his head, neck, and shoulders.  X-rays identified acromioclavicular separation.  A subsequent August 2003 service treatment record shows the Veteran was diagnosed with right shoulder impingement due to trauma to the shoulder.  Thereafter, a September 2004 service treatment records shows the Veteran presented with complaints of shoulder pain.

On the November 2005 VA examination, the Veteran reported having right shoulder problems for 10 years, which became more problematic following a May 2004 motor vehicle accident.  The Veteran reported difficulty using the right arm especially overhead and he also reported difficulty carrying heavy items.  The examiner diagnosed minimal degenerative joint disease of the shoulder.  On examination, abduction of the right shoulder was to 180 degrees with objective evidence of pain on forward flexion.  It was noted that on repetitive motion he was able to complete the motion repetitively against 2 pound resistance without difficulty.  

VA treatment records during the period on appeal show the Veteran has received continued treatment for his right shoulder pain.  A March 2008 treatment record shows the Veteran underwent surgery for rotator cuff repair.  

On the November 2009 VA examination, the examiner diagnosed minimal degenerative joint disease of the shoulder.  On examination, abduction of the right shoulder was to 110 degrees with objective evidence of pain following repetitive motion.  X-rays of the shoulder identified minimal degenerative change acromioclavicular joints.  There was pain on motion but no change on repetitive motion testing, and flare-ups were noted as weekly, lasting a duration of one day precipitated by the turning of his head.

On the March 2016 VA examination, the examiner diagnosed shoulder impingement syndrome and degenerative arthritis.  The Veteran reported continued pain following surgery and denied flare-ups.  On examination, flexion and abduction of the right shoulder was to 180 degrees with no objective evidence of pain following repetitive motion.  X-rays of the shoulder identified minimal degenerative change of the acromioclavicular joints.  There was no ankylosis.  The examiner noted there is a surgical linear scar from the Veteran's rotator cuff surgery located on the right anterior shoulder measuring 7cm x 0.5.

In light of the foregoing, the preponderance of the evidence is against entitlement to a higher disability rating in excess of 20 percent for the right shoulder disability.  The Board acknowledges that the Veteran was treated in service for this condition on multiple occasions.  However, there is no competent and credible evidence warranting a higher disability rating for any period on appeal.  

The Board acknowledges the Veteran's reports during VA examination that his condition has worsened and impacts his ability to turn his head and use the right arm especially overhead and carrying heavy items.  The Veteran is competent to so state, but his opinions must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

With respect to the Veteran's reported history during the November 2005, November 2009, and March 2016 VA examinations, under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to factually observable injuries and treatment in service, the timing of the observable symptoms of his right shoulder disability, and receipt of medical treatment because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the entire record evidence.  

As discussed above the medical evidence of record consists of the Veteran's service treatment records and post-service treatment records, which document treatment on multiple occasions for his right shoulder.  Additionally, on VA examination the Veteran reported that his condition has worsened and impacts his ability to turn his head and use the right arm especially overhead and carrying heavy items.  Here, the evidence of record does not show that the Veteran's right shoulder disability meets the criteria for a higher disability rating for any period on appeal.  Specifically, the evidence of record shows the greatest degree of limitation of motion, including on repetitive motion testing, was abduction of the right shoulder to 110 degrees indicated by the November 2009 VA examination report.  Additionally, on examination in November 2005 and March 2016, abduction of the right shoulder was to 180 degrees with objective evidence of pain on forward flexion during examination in November 2005 and with no objective evidence of pain following repetitive motion on examination in March 2016.  Although the Veteran indicated that he experienced flare-ups, he did not indicate, and there is no evidence of record showing, that these flare-ups resulted in limitation of range of motion that more nearly approximated limitation of motion of the major arm, respectively, to 25 degrees from the side, warranting a higher disability rating.  Although the Veteran indicated that he experienced limited range of motion and weakness, the medical evidence of record shows that range of motion was normal and essentially the same during the appeal period, the Board finds the multiple, specific examination findings indicating abduction of the right shoulder was to 180 degrees and no less than 110 degrees to be of greater probative weight than the more general lay statements.  A rating higher than 20 percent, for right shoulder disability during the entire appeal period is therefore not warranted.  

Additionally, the evidence of record does not show that the Veteran's post-surgical scar of the right shoulder has caused disfigurement or scarring as described by the rating criteria to warrant a separate rating.  

Moreover, on March 2016 examination, the examiner determined that the Veteran's shoulder disability impacted his employment due to his inability to reach tall cabinets, which he occasionally needs to do as an engineer noting his job is often related to inspections.  It was also noted that in the past 12 months the Veteran called in sick on 3 days due to shoulder pain.  Neither the Veteran nor the record indicates that the Veteran's right shoulder disability has caused him to be unemployable as a result of this disability.


For the foregoing reasons, the Board finds that the preponderance of the evidence is against higher rating for right shoulder disability in excess of 20 percent.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  Cervical Strain and Degenerative Joint Disease

The Veteran's cervical spine disability is rated 10 percent prior to March 10, 2016 and 20 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  Disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes). 

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 1 provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.


In an October 2006 rating decision, the RO granted a noncompensable disability rating for the cervical spine disability effective June 1, 2006.  Thereafter, in a March 2011 decision the Board increased rating of 10 percent prior to July 27, 2007.  In a subsequent March 2016 rating decision, the RO granted an increased rating of 20 percent from March 10, 2016, the date of the most recent VA examination.

Service treatment records indicate the Veteran injured his neck in a motor vehicle accident in December 1994 and thereafter in December 1998 while working on a car when it fell off the jack.  He was diagnosed with neck strain and abrasions.  In August 2003 it is noted that the Veteran injured his neck when a brick pillar fell on his head, neck, and shoulders.  October 2004 and December 2004 MRI studies identified degenerative changes.  In May 2004 he was diagnosed with whiplash as a result of a car accident.  Thereafter, treatment records dated in April 2005 and May 2005 show the Veteran was treated with steroid injections for pain management.

Pertinent post-service medical evidence includes private and VA treatment records to include VA examinations.  Specifically, the Veteran was afforded VA examinations in November 2005, November 2009, and March 2016 to determine the severity of his cervical spine disability.

On examination in November 2005, the Veteran endorsed symptoms of daily neck pain, which he explained radiates down his left arm.  He reported the inability to work overhead and difficulty looking over his shoulder when driving.  The examiner diagnosed chronic cervical strain with degenerative disk disease.  On examination there was flexion to 45 degrees and extension to 45 degrees with repetitive range of motion without difficulty.  The examination report does not note the presence of ankylosis.

On the November 2009 VA examination, the Veteran reported that his condition had deteriorated since his last examination in November 2005 and he underwent rotator cuff repair in July 2007.  He endorsed symptoms of limited range of motion and weakness.  He denied pain.  On examination, flexion and extension of the cervical spine was to 35 degrees on the first attempt.  The examination report indicates that repetitive range of motion testing was not conducted due to severe pain and guarding on movement.  The examiner referenced the 2007 MRI of the spine which identified mild uncovertebral hypertrophy and diagnosed degenerative disc disease of the cervical spine associated with left intermittent radiculopathy. 

On the March 2016 VA examination, the Veteran reported that he continued to experience neck pain even post-surgery.  The Veteran explained flare-ups described as neck pain reporting that since surgery in 2014, he had called in sick 3 days in the past 12 months.  On examination, range of motion was determined to be abnormal or outside of normal range.  Specifically, flexion of the cervical spine was to 30 degrees.  He was able to perform repetitive range of motion with no additional loss of function or range of motion after three repetitions.  There was no ankylosis.

With respect to employment, the examiner indicated that the Veteran is employed as an engineer and he finds it difficult to flex or turn his neck to the left to inspect the work.  As a result he must physically lay down to inspect work sites, this typically will slow him down by 10 percent.  Additionally, the Veteran reported that he called in sick due to neck pain 3 days in the past 12 months.

Pertinent post service treatment records show the Veteran presented with complaints of neck pain, tingling, and numbness.  An April 2012 MRI of the cervical spine identified multiple areas of disc/osteophyte bulging with neuroforaminal narrowing.

Private treatment records dated from July 2007 to December 2007 from Wenatchee Valley Medical Center includes reports of July 2007 and October 2007 MRIs.  The October 2007 MRI showed uncovertebral hypertrophy.  Treatment records show the Veteran's reports of neck pain since an automobile accident in service.  On examination in July 2007, the examiner noted range of motion of the neck was with normal flexion and extension, with 40 degrees to the left and 45 to 50 degrees to the right.  There was no evidence of degenerative changes on x-ray.

A subsequent private MRI by SimonMed identified that intervertebral disc height was reduced at C5-C6 with disc osteophyte encroachment on the anterior thecal sac at C6-C7, and mild canal stenosis at the degenerative disc levels.  A July 2014 private treatment record shows the Veteran underwent cervical fusion to treat C5-C6 and C6-C7 disk osteophyte complex.

VA treatment records reflect that the Veteran reported with complaints of neck pain.  Specifically an October 2007 VA treatment record shows the Veteran presented with neck pain and limited range of motion. A May 2009 VA treatment record shows the Veteran presented with complaints of neck pain.  The examination report indicates there was painless range of motion.  

For the following reasons, the Board finds that a higher rating is not warranted at any time during the appeal period.  

Specifically, the probative evidence of record shows that cervical strain and degenerative joint disease was manifested by flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees (30 degrees on examination).

Upon review of the evidence of record, the Board finds that an initial rating in excess of 10 percent prior to March 9, 2010, is not warranted, and a rating in excess of 20 percent, thereafter, is not warranted.

Prior to March 10, 2016, the evidence shows that on examination in July 2007, the private clinician noted forward flexion to 40 degrees, and on VA examination in November 2005 there was forward flexion to 45 degrees, there was repetitive range of motion without difficulty; and forward flexion of 35 on examination in November 2009, with evidence of pain.  Here, it is noted that repetitive range of motion testing was not conducted due to severe pain and guarding on movement.  Further, the Veteran reported limited motion due to pain during weekly flare-ups, which was not noted during the examination as the Veteran was not experiencing a flare-up.  Nevertheless, the Board notes that the most probative evidence of record shows the Veteran had forward flexion of the cervical spine was between 35 degrees and 45 degrees when performing forward flexion.  As such, the Board finds that a 10 percent rating is warranted due to forward flexion of the cervical spine greater than 30 degrees, prior to March 9, 2016.

From March 10, 2016, the evidence shows that the Veteran had forward flexion of no worse than 30 degrees; a combined cervical spine range of motion no worse than 290 degrees; and that he did not have guarding or muscle spasm of the cervical spine.  The Board notes that under DC 5242, a 30 percent disability rating for cervical spine is warranted with forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  However, during the period on appeal, the Veteran had, at worse, forward flexion of 30 degrees, and no less, and did not have favorable ankylosis of the entire cervical spine.  As such, an initial disability rating in excess of 20 percent for a cervical spine disability at any time during the appeal period, prior to March 10, 2016, and thereafter is not warranted. 

Further, while the VA examiners noted the Veteran's reports of flare-ups due to pain, neither the examination reports nor the evidence of record, to include the Veteran's statements of pain and difficulty lifting overhead and heavy items, show that these symptoms have significantly impacted his functional abilities.  For example, the Veteran reported difficulty with turning his neck at work, which caused him to lie on his back in order to complete work inspections.  Although the Veteran explained this technique slows his work down by 10 percent, he did not describe any limitations that impacted his ability to function.  Instead, he described a circumstance where he created an alternative method to comfortably and successfully complete his work duties.  Furthermore, the evidence of record shows that the Veteran did not have favorable or unfavorable ankylosis of the entire cervical spine.  

Consideration has been given to whether a higher evaluation is warranted for the Veteran's cervical spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS or experienced incapacitating episodes as defined in the applicable regulation at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is currently service-connected for left radiculopathy at C7-C8 associated with his cervical spine disability.  This rating was listed as a separate item in the August 2008 Statement of the Case and the Veteran initially perfected an appeal of the rating.  However, in a May 2010 statement, the Veteran, through his representative, withdrew his appeal of the evaluation of left upper extremity radiculopathy.  

Further, the evidence of record both lay and medical does not show the Veteran has bowel or bladder incontinence, and any other neurological abnormalities, at all during his private and VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an initial disability rating in excess of 10 percent for a cervical spine disability prior to March 10, 2016, is not warranted; and that a rating in excess of 20 percent, thereafter is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242.

IV.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of a right shoulder and cervical spine disabilities, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


ORDER

Entitlement to an initial rating for right shoulder impingement and degenerative joint disease in excess of 20 percent is denied.

An initial rating for cervical strain and degenerative joint disease in excess of 10 percent prior to March 10, 2016, and 20 percent beginning on March 10, 2016, is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

Following the March 2016 and July 2016 VA examinations of the lumbosacral degenerative joint disease and left hip chronic bursitis, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Court's holding addressed lower extremity ratings, which the Board concludes, includes the thoracolumbar spine.  The March and July 2016 examinations are not compliant with § 4.59, as explained in Correia.  Hence, additional examinations are necessary.  

As to the TDIU, during the June 2010 Board hearing, the Veteran testified that his orthopedic disabilities impaired his ability to work.  Thereafter, on examination in March 2016 the Veteran reported current employment as an engineer.  

Notably, as directed by the Board's May 2015 Remand, in an October 2015 letter, the RO requested the Veteran submit the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information, if he desired to file a claim for a TDIU, as the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability is required to establish entitlement to a TDIU.  A review of the evidence does not show that the Veteran responded to the RO's October 2015 request.  For the sake of efficiency, and considering the additional development required on remand for the increased rating claims on appeal, a remand of that issue is warranted as well.  Thus, entitlement to a TDIU should be addressed, as part and parcel of the Veteran's claims for the increased ratings on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a formal TDIU application form (VA Form 21-8940).  

2.  Ensure the Veteran is scheduled for a VA examination as to the severity of his lumbosacral degenerative joint disease and left hip chronic bursitis disabilities.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the lumbosacral degenerative joint disease and left hip chronic bursitis disabilities should be reported in detail.

The examiner must provide a complete assessment of the severity of the Veteran's lumbosacral degenerative joint disease and left hip chronic bursitis disabilities.  

(a)  With respect to the lumbosacral degenerative joint disease and left hip chronic bursitis disabilities, the examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, pursuant to 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should state whether the Veteran's lumbosacral degenerative joint disease and left hip chronic bursitis disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

The examiner must also address whether the Veteran has neurological abnormalities associated with his spine disability, to include radiculopathy, and, if so, the severity of such abnormalities.

Finally, the examiner must comment on the functional limitations resulted from the lumbosacral degenerative joint disease and left hip chronic bursitis disabilities.  

3.  Thereafter, readjudicate the claims that are the subject of this Remand, including whether TDIU is warranted for any period on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


